Citation Nr: 1039146	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  05-36 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right knee disorder, to 
include as secondary to a left knee disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to November 
1990.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  
This case was remanded by the Board in August 2009 for additional 
development.


FINDING OF FACT

The medical evidence of record shows that the Veteran has a 
current diagnosis of a right knee disorder which is related to 
military service.  


CONCLUSION OF LAW

A right knee disorder was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  Without deciding whether the notice and 
development requirements of the VCAA have been satisfied in the 
present case, this law does not preclude the Board from 
adjudicating the issue involving the Veteran's claim for service 
connection for a right knee disorder as the Board is taking 
action favorable to the Veteran by granting service connection 
for this disorder.  As such, this decision poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by a 
service connected disability or (b) aggravated by a service 
connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 
(1995) (en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Multiple private medical records dated in October 1981 show that 
the Veteran underwent a surgical operation for a left knee 
disorder.  The residuals of this surgery were noted on the 
Veteran's July 1986 service entrance examination report.  The 
Veteran's service treatment records show complaints, treatment, 
and diagnoses of left knee disorders in August 1987 and March 
1988.  However, the Veteran's service treatment records do not 
list any complaints or diagnoses of a right knee disorder.

After separation from military service, a March 1999 VA 
outpatient medical report stated that the Veteran complained of 
right knee pain for the previous year.  After physical 
examination, the diagnosis was soft tissue pain.

In a January 2004 VA general medical examination report, the 
Veteran reported that she had previously undergone surgeries of 
the bilateral knees, including a patellar release of the right 
knee.  She reported right knee pain and swelling.  On physical 
examination, there was right knee pain, apprehension, 
crepitation, and laxity.  The impression was bilateral knee pain 
and swelling, most likely chondromalacia.

A February 2004 VA x-ray report stated that views of the 
Veteran's bilateral knees showed no abnormalities.  A November 
2004 VA x-ray report stated that views of the Veteran's bilateral 
knees showed no abnormalities.

A February 2005 letter from a private medical examiner stated 
that the Veteran complained of right knee pain and reported 
undergoing a lateral release five to six years before.

A March 2005 private magnetic resonance imaging scan (MRI) stated 
that, after views of the Veteran's right knee, the impression was 
horizontal tear of the body and anterior horn of the medial 
meniscus with a parameniscal cyst.

An August 2005 VA x-ray report stated that, after views of the 
Veteran's right knee, the impression was normal knee.

A September 2005 VA x-ray report stated that views of the 
Veteran's right knee showed minimal degenerative changes with 
slight sclerosis of the articular margins of the tibia and a 
suggestion of early bony spur formation from the anterior 
superior aspect of the patella.  There was minimal joint space 
narrowing, but no indication of joint effusion.  In a September 
2005 VA outpatient orthopedic report dated the same day, the 
Veteran complained of chronic right knee pain which had increased 
in severity since spring 2005.  After physical examination and 
review of x-ray reports, arthroscopy photographs, and MRI 
reports, the assessment was chronic right knee pain, status post 
partial medial meniscectomy in May 2005.  The Veteran was 
recommended for a follow-up MRI due to findings which might 
represent pigmented villonodular synovitis (PVNS).

An October 2005 VA MRI report stated that the Veteran had a 
history of right anteriomedial knee pain with an abnormality on a 
previous MRI and possible PVNS.  The impression was truncation of 
the posterior horn of the medial meniscus, degenerative changes 
in the anterior horn of the medial meniscus, and mild 
chondromalacia of the patella.  No PVNS was found.

In an October 2005 VA outpatient orthopedic report, the Veteran 
complained of chronic right knee pain which had increased in 
severity since spring 2005.  After physical examination and 
review of x-ray and MRI reports, the assessment was chronic right 
knee pain, status post partial medial meniscectomy in May 2005.

A September 2009 VA joints examination report stated that the 
Veteran's claims file had been reviewed and summarized the 
Veteran's service treatment records and post-service medical 
records.  After physical examination, the diagnoses were (1) PVNS 
of the knee "as suggested by the MRI.  This would certainly 
account for her spontaneous marked effusions[, h]er postoperative 
synovitis[,] and failure to improve as expec[t]ed,"; (2) 
bilateral patellar tendonitis; (3) bilateral, mild, medial and 
lateral collateral ligament laxity; and (4) status post 
meniscectomy through arthroscopy, bilaterally.  The examiner 
opined that the Veteran's

current knee conditions are the direct 
result of her knee injuries during service.  
[PVNS] is a rare condition of unknown 
etiology.  It is as likely as not that PVNS 
was present during service as its presence 
would explain her puzzling post operative 
s[yn]ovitis, spontaneous effusions[,] and 
her failure to improve as expected.

The medical evidence of record shows that the Veteran has a 
current diagnosis of a right knee disorder which is related to 
military service.  While the Veteran's service treatment records 
do not include any complaints or diagnoses of a right knee 
disorder, the medical evidence of record clearly demonstrates 
that the Veteran has had a current diagnosis since March 2005, 
and possibly as early as March 1999.  In addition, the only 
etiological evidence of record states that the Veteran's 
currently diagnosed right knee disorder is related to military 
service.  Specifically, the September 2009 VA joints examination 
report stated that the Veteran's "current knee conditions are 
the direct result of her knee injuries during service."  While 
the September 2009 VA joints examination report was provided for 
the purposes of giving diagnoses of both left and right knee 
disorders, the report clearly states that the Veteran's right 
knee disorder was related to military service, not just her left 
knee disorder.  This is apparent as, all four diagnoses discuss 
the Veteran's right knee disorder.  The September 2009 VA joints 
examination report provides an etiological opinion relating the 
Veteran's currently diagnosed right knee disorder to military 
service.  There is no medical evidence of record which states 
that the Veteran's currently diagnosed right knee disorder is not 
related to military service.

Accordingly, applying the doctrine of reasonable doubt, the Board 
finds that the Veteran's right knee disorder is related to 
military service and therefore, service connection for a right 
knee disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right knee disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


